Response to Arguments
Regarding the rejection under 35 USC 112(a), Applicant has amended the claim to require, “using calibration data to determine a distance directly from the phase related value alone.” The rejection is based on the fact that there is not support for determining the distance ‘from the phase related value alone.’ Examiner acknowledges Applicant’s argument that the claim language allows calibration data to be used along with the phase value, despite the requirement that the phase value must be used ‘alone’ to determine distance. Examiner respectfully disagrees. Examiner notes that had the claim been amended to simply require ‘determining a distance directly from the phase related value’ the language would clearly be consistent with the specification. However, ‘determining a distance directly from the phase related value alone’ is not consistent with the specification since the disclosure clearly requires other data besides the phase value alone to be used. Use of the term ‘alone’ requires that no other data be used to determine distance.
The disclosure requires at least the following types of data which are not the phase value. First, the process requires adapting the calibration data according to reflection properties in the image (see ¶ 0051). Data on the reflection property of the surface is used to choose which calibration data to use. This data is not the calibration data itself. Second, tracking data (also based on image reflection properties as per ¶ 0049) is used to determine which image region to find the phase values for. This is not the phase value and it is not calibration data. It is data used to select the phase value.
With both of these data necessary for carrying out the procedure, the specification makes clear there is no support for 'using calibration data to determine a distance alone.' The invention is not using phase value alone with the calibration data. It is using supporting data to select the phase value and to select the calibration data.
Third, ¶ 0046 of Applicant’s specification requires using calibration data, “The tracking region can have a phase-related value that can be assigned to a distance by way of calibration data.” Applicant has attempted to argue that because the limitation acknowledges the use of calibration data that the restriction ‘determining a distance directly from the phase related value alone’ does not apply to the calibration data. This may be evidence that the claim limitation contradicts itself, but it does not remedy the situation that there is no support for using the phase value alone to determine distance. It’s simply incorrect that the distance is determined from phase related data alone. None of this concerns the other two examples of non-phase data that are described above.
Regarding the Rejection of claim 1,  Applicant states at the paragraph spanning pgs. 10 and 11 of the 12/07/2020 Remarks, “Meinherz's paragraph 0073, for instance, is primarily concerned with explaining that accurate distances cannot generally be obtained from phase measurements at all, because of the inherent ambiguity arising from the fact that phases are cyclical . . . Meinherz's statement that "accurate distance measurements can be obtained when the phase difference between the emitted and returned light is less than 360 degrees" is simply an acknowledgement that such a measurement might be accurate by happenstance. This falls well short of a teaching to determine a distance from phase-related value alone.” 
Examiner disagrees and notes that ¶ 0073 specifically details situations when use of phase only measurements are appropriate (within certain distance ranges). ¶ distance measurements can be obtained when the phase difference between the emitted and returned light is less than 360 degrees . . . sensors that use phase shift measurement exclusively may only be accurate for distances that are less than half the wavelength of the emitted light beam.” Meinherz has described certain distance ranges for which sensors that use phase shift measurement exclusively are accurate. This is unambiguously a teaching to determine a distance from phase-related value alone. The claims do not require that this distance measurement is robust to all distance ranges.  Many sensors operate accurately within certain distance ranges. Having certain limitations does not preclude Meinherz’s sensors from teaching determining a distance from phase-related value alone. Applicant is conjecturing that a distance can only be correct by “happenstance” when in fact Meinherz directly teaches the distance ranges in which phase-only measurements can be relied upon.
¶ 0079, also teaches use of phase only measurements to determine distance. “This distance value is based on both the phase measurement data 702 and the TOF measurement data 704; e.g., by modifying (if necessary) a first distance value determined using the phase shift measurement approach based on a second distance value determined using the pulsed time-of-flight measurement approach, as described above with reference to FIG. 7.” With the technique described here pulsed time-of-flight data is used to modify/calibrate a phase-only distance measurement (first distance value). As explained in the preceding paragraphs (¶ 0074) phase-only distance is ambiguous beyond certain distances. ¶ 0079 teaches that when it is necessary to measure beyond these distances pulsed time-of-flight (a different modality from phase-only time-of-flight) can be used to calibrate the phase-only distance.
Once the phase measurement distance is correctly calibrated for the object, further correction of the phase-measured distance is not necessary.”
As Examiner noted in the 10/05/2020 Final ¶ 0081 also teaches correcting the phase measurements with other phase measurements, rather than pulsed time of flight measurements (using phase alone). ¶ 0081, “15-meter wavelength beam and a 20-meter wavelength beam, where the 20-meter wavelength signal yields a higher unambiguous range relative to the 15-meter signal.” The system measures both phase offsets and higher unambiguous range of the 20-meter beam can correct the phase offset value of the 15-meter signal. A distance measured from phase-related value alone (the 15-meter signal) is calibrated by correlation with the 20-meter signal (which also happens to be a phase-based value).
In sum, each of these techniques demonstrate “using calibration data to determine a distance directly from the phase-related value alone,” owing to the broad nature of the claim language here. 
 the rejection primarily relies on Meinherz here, Schmidt ¶ 0144 clearly teaches that the multiple phase measurements are averaged together to form a single phase image which is used to compute the depth map. This phase image is a phase related value, as is the pixel data within the image. These alone determine distance. Thus Schmidt also teaches using a phase-related value to determine distance. Schmidt’s single phase related-value (for example a pixel in the pixel data) originate from multiple measurements. This reads on the claim language here and, in fact, Applicant’s claim 6 performs in a comparable way. 
That said, in the 10/05/2020 Final Schmidt is relied upon to teach using a raw image (and also teaches doing so as part of camera calibration), as Meinherz does not detail the use of a raw phase imaging in this way. Schmidt ¶ 0060 as well as ¶ 0107-0123 teach using phase shift measurements from raw time-of-flight image sensor data to calibrate the camera.
It would have been obvious to one of ordinary skill in the art to have combined Meinherz’s time-of-flight camera calibration with Schmidt’s time-of-flight camera calibration (which explicitly uses raw image data). Meinherz teaching using calibration data to determine a distance directly from phase data alone, in an object tracking region. Schmidt’s time-of-flight camera calibration uses objects and an environment for calibration based on raw phase shift data. Schmidt doesn’t explicitly teach using object tracking. The combination constitutes the repeatable and predictable result of simply applying Schmidt’s technique to Meinherz to calibrate the depth camera using raw sensor measurements. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” 
Regarding arguments directed to claim 6, Applicant argues that Schmidt only averages a single image point, rather than multiple image points. Examiner notes that Schmidt ¶ 0058 and 0144 both disclose embodiments for averaging phase-related values, corresponding in each case to multiple individual image points. 
In the case of ¶ 0058 this is a pixel-by-pixel averaging. ¶ 0055 teaches that the sensors use multiple pixels which each comprise a multitude of M detection units. ¶ 0058 teaches that for each of these pixels, “the arithmetic average over all detection units M is computed.” This technique is disclosed in the context of the sensor with multiple pixels.
Schmidt ¶ 0144 teaches obtaining a depth image of increased accuracy by averaging two raw images together. That is, for every pixel of the final depth image, two pixels, one from each of the images, are averaged together. Applicant remarked, “Schmidt is not describing the averaging of phase-related values for multiple image points, to get a single phase-related value. Instead, Schmidt is averaging two image values for each image point.” Examiner notes that the pixels are phase-related values averaged together for multiple image points, to get a single phase-related value (a pixel in the final image). 
It appears to Examiner that Applicant is suggesting multiple pixels from a single image frame in a tracking region are averaged together to form a single final phase related value. Applicant appears to describe a region-based averaging applied to the tracking region where averaging happens on the basis of points belonging to the 
If Applicant wants to limit the claim such that averaging happens on the basis of points belonging to the tracking region, rather than simply averaging values “corresponding” to points of the tracking region, an appropriate amendment should be made (if support exists).
Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981).
Regarding arguments directed to claim 9, Applicant remarks, “Schmidt's paragraph 0144 describes averaging computed phase images, to generate a single phase image. There is no suggestion, however, that the phase images that are averaged are raw images that are recorded with different phase positions.” It is not clear to Examiner what Applicant believes is missing from the art here. Schmidt ¶ 0108-0123 
As such, for the reasons set forth above, the rejection stands as FINAL.

/RAPHAEL SCHWARTZ/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661